—In an action to foreclose a mortgage, the defendant Salvatore Fariello appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Cohalan, J.), dated February 14, 1996, as granted the plaintiff’s motion for summary judgment and the appointment of a Referee to compute the amount due under the note and mortgage.
Ordered that the order is affirmed, with costs.
*534After granting the plaintiff’s initial motion for summary judgment in its favor, the Supreme Court, by order dated September 14, 1995, sua sponte deemed the motion withdrawn and abandoned under 22 NYCRR 202.48, as the plaintiff failed to provide the court with an order within 60 days after having been directed to do so. The plaintiff thereafter brought a second motion for summary judgment, and established good cause for its failure to timely comply with 22 NYCRR 202.48 (cf., Russo v City of New York, 206 AD2d 355). The Supreme Court therefore properly granted the second motion.
We have reviewed the parties’ remaining contentions and find them to be without merit. Bracken, J. P., O’Brien, Santucci, Friedmann and Goldstein, JJ., concur.